

PROVIDENT NEW YORK BANCORP 2012 STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT






                                                                                              
Name of Option Holder






                                              
Social Security Number






                                                                
                              
Address                            City  State






                                        
Zip Code
 
 
 

This Award Agreement is intended to set forth the terms and conditions on which
an Option has been granted under the Provident New York Bancorp 2012 Stock
Incentive Plan. Set forth below are the specific terms and conditions applicable
to this Option. Attached as Exhibit A are its general terms and conditions.


OPTION GRANT
GRANT SUMMARY**
OPTION DETAIL BY VESTING DATE
 
 
 
 
 
 
 
 
Grant Date:
 
 
 
 
 
 
Class of Optioned Shares *
 
 
 
 
 
 
No. of Optioned Shares*
 
 
 
 
 
 
Option Type (ISO or NQSO)
 
 
 
 
 
 
Exercise Price Per Share *
 
 
 
 
 
 
Vesting Percent *
 
 
 
 
 
 
Cumulative No. of Shares Exercisable on Each Indicated Vesting Date *
 
 
less any previously exercised Shares from this Grant
less any previously exercised Shares from this Grant
less any previously exercised Shares from this Grant
less any previously exercised Shares from this Grant
Option Expiration Date *
 
 
 
 
 
 

*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.
** This column reflects a summary of the option grant detailed in the remaining
columns of this table. It does not constitute a separate, additional option
grant.


By signing where indicated below, Provident New York Bancorp grants this Option
upon the specified terms and conditions, and the Option Holder acknowledges
receipt of this Award Agreement, including Exhibit A, and agrees to observe and
be bound by the terms and conditions set forth herein.


Provident New York Bancorp:
Option Holder:






BY                                                          
NAME:
TITLE:






                                                          
PRINT NAME



EXHIBIT A


PROVIDENT NEW YORK BANCORP 2012 STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


General Terms and Conditions


Section 1.    Incentive Stock Option. If the Option has been granted to an
Option Holder who is a non-employee director, it is a Non-Qualified Stock Option
(NQSO). If the Option has been granted to an individual who is an employee and
is designated as an ISO, the Company intends the Option evidenced hereby to be
an "incentive stock option" within the meaning of section 422 of the Internal
Revenue Code of 1986 ("Code"). If the Option or any part of the Option does not
qualify as an "incentive stock option" under the Plan or the Code, the Option,
or the part not qualifying, shall be treated as a Non-Qualified Stock Option
under the Code.


Section 2.    Exercise Period. (a) Subject to section 2(b), the Option Holder
shall have the right to purchase all or any portion of the optioned Shares at
any time during the period ("Exercise Period") commencing on the Earliest
Vesting Date and ending on the earliest to occur of the following dates:


(i)    the close of business on the date of the Option Holder’s termination of
service due to resignation or immediately upon Termination for Cause;


(ii)    last day of the 3-month period commencing on the date of the termination
of all service with the Company and Provident Bank due to a discharge that is
not a Termination for Cause;


(iii)    the last day of the 1-year period commencing on the date of termination
of all service with the Company and Provident Bank due to death, Disability or
Retirement, and


(iv)    the last day of the ten-year period following the date on which the
Option was granted.


(b)    If the Option is designated as an ISO, the favorable tax treatment
applicable to incentive stock options may not apply if it is exercisable more
than three months after termination of employment for reasons other than death
or total and permanent disability (within this meaning of section 22(e)(3) of
the Code) or more than one year after termination of employment due to total and
permanent disability.


(c)    If the Option has an Earliest Exercise Date that is before its Vesting
Date, the Option may be exercised before it is vested. In this case, the Shares
issued will bear a restrictive legend and will be nontransferable and subject to
forfeiture until their Vesting Date.


(d)    To become vested in an Option, the Option Holder must be in continuous
service with the Company and/or Provident Bank during the period beginning on
the Grant Date and ending on the Vesting Date. In addition, the disinterested
members of the “Committee” (as defined in the 2012 Stock Incentive Plan) must
determine in its discretion that the Option Holder's performance as an officer
or employee has been satisfactory. In general, performance is considered
satisfactory if the Option Holder has been the subject of a formal written
performance appraisal within the most recent 12 months and received a salary
increase or one-time payment in lieu of a salary increase and no material
negative change in the performance level has occurred. If performance is not
determined to have been satisfactory, or, if the Option Holder terminated
service with the Company prior to a Vesting Date, any Options granted hereunder
that are scheduled to vest on that Vesting Date, and any Shares issued upon
exercise of such an Option, are deemed forfeited for that Option Holder. In the
event of the Option Holder’s termination of service with the Company due to
death, Disability or Retirement, unvested Options with a Vesting Date that
occurs during the calendar year of termination or the following calendar year,
and any Shares issued upon exercise of such Options, will be deemed vested as of
the termination date. Options that are forfeited will be immediately canceled
and will cease to be exercisable. Any Shares that are forfeited must be returned
to the Company in exchange for a payment equal to Exercise Price paid for the
Shares or their Fair Market Value on the date forfeited, whichever is less. In
the event of a Change in Control, all Options evidenced by this Agreement that
were not previously forfeited will be 100% vested.


(e)    To qualify for Retirement, the Option Holder must, as of the termination
date, enter into a retirement agreement with the Company in a form approved by
the Committee, within the Committee’s discretion, and under which the Option
Holder agrees, for a period of 2 years, to provide consulting services to the
Company and Provident Bank (as specified in Section 2.46 of the Plan) and to
refrain from competing with or soliciting employees and customers of the Company
and Provident Bank.


Section 3.    Exercise Price. During the Exercise Period, and after the
applicable Earliest Exercise Date, the Option Holder shall have the right to
purchase all or any portion of the optioned Shares at the Exercise Price per
Share.


Section 4.    Method of Exercise. The Option Holder may, at any time during the
Exercise Period provided by section 2, exercise his right to purchase all or any
part of the optioned Shares then available for purchase; provided, however, that
the minimum number of shares of optioned Shares which may be purchased shall be
one hundred (100) or, if less, the total number of shares of optioned Shares
then available for purchase. The Option Holder shall exercise such right by:


(a)    giving written notice to the Committee, in the form attached hereto as
Appendix A; and


(b)    delivering to the Committee full payment of the Exercise Price for the
optioned Common Stock to be purchased.    


The date of exercise shall be the earliest date practicable following the date
the requirements of this section 4 have been satisfied. Payment shall be made
(i) in United States dollars by certified check, money order, official bank
check or personal check made payable to the order of Provident New York Bancorp,
(ii) with the Committee’s approval, in Shares duly endorsed for transfer and
with all necessary stock transfer tax stamps attached (or using a “constructive
delivery” method approved by the Committee), already owned by the Option Holder
for more than 6 months and having a fair market value equal to the Exercise
Price, such fair market value to be determined in such manner as may be provided
by the Committee or as may be required in order to comply with or conform to the
requirements of any applicable laws or regulations, or (iii) in a combination of
(i) and (ii). In lieu thereof, payment for any Shares to be purchased upon
exercise of an Option may also be made by delivering a properly executed notice
to the Company, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
Exercise Price and applicable tax withholding amounts (if any).


Section 5.    Delivery and Registration of Optioned Shares. As soon as is
practicable following the date on which the Option Holder has satisfied the
requirements of section 4, the Committee shall take such action as is necessary
to cause the Company to issue a stock certificate evidencing the Option Holder’s
ownership of the optioned Shares that have been purchased. The Option Holder
shall have no right to vote or to receive dividends, nor have any other rights
with respect to optioned Shares, prior to the date as of which such optioned
Shares are transferred to the Option Holder on the stock transfer records of the
Company, and no adjustments shall be made for any dividends or other rights for
which the record date is prior to the date as of which such transfer is
affected. The obligation of the Company to deliver Shares under this Agreement
shall, if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the person to whom such Shares
are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law.


Section 6.    No Right to Continued Service. Nothing in this Agreement nor any
action of the Board or Committee with respect to this Agreement shall be held or
construed to confer upon the Option Holder any right to a continuation of
service by the Company or Provident Bank. The Option Holder may be dismissed or
otherwise dealt with as though this Agreement had not been entered into.


Section 7.    Taxes. Where any person is entitled to receive Shares pursuant to
the exercise of the Option granted hereunder, the Company shall have the right
to require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Section 8.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


(a)    If to the Committee:


Provident New York Bancorp
c/o Provident Bank
400 Rella Boulevard
Montebello, New York


Attention:    Corporate Secretary


(b)    If to the Option Holder, to the Option Holder's address as shown in the
Company's records.


Section 9.    Restrictions on Transfer. The Option granted hereunder is not
transferable by any Option Holder, except that: (i) an Option Holder may
transfer a Non-Qualified Stock Option to his Family Members during his lifetime;
and (ii) any Option Holder may transfer Options remaining unexercised at his
death to a Beneficiary or by will or by the laws of descent and distribution.
Any permitted transfer to Family Members during an Option Holder’s lifetime
shall be effected by written notice to the Company given in such form and manner
as the Committee may prescribe and shall be recognized only if such notice is
received by the Company prior to the death of the person giving it. Thereafter,
the Permitted Transferee shall have, with respect to such Option, all of the
rights, privileges and obligations which would attach thereunder to the
Recipient except the right to transfer the Option to Family Members. If a
privilege of the Option depends on the life, Service, employment or other status
of the transferor, such privilege of the Option for the transferee shall
continue to depend on the life, Service, employment or other status of the
transferor. The Committee shall have full and exclusive authority to interpret
and apply the provisions of this Plan to transferees to the extent not
specifically described herein.


Section 10.    Successors and Assigns. This Agreement shall inure to the benefit
of and shall be binding upon the Company and the Option Holder and their
respective heirs, successors and assigns.


Section 11.    Construction of Language. Whenever appropriate in the Agreement,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Agreement, unless the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.


Section 12.    Governing Law. This Agreement shall be construed, administered
and enforced according to the laws of the State of New York without giving
effect to the conflict of laws principles thereof, except to the extent that
such laws are preempted by the federal law. The federal and state courts having
jurisdiction in Rockland County, New York shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Option granted under this Agreement, the Option Holder, and any
other person claiming any rights under the Agreement, agrees to submit himself,
and any such legal action as he shall bring under the Plan, to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes.


Section 13.    Amendment. This Agreement may be amended, in whole or in part and
in any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Option
Holder. This Agreement amends and supersedes any Stock Option Agreement bearing
the same grant date.


Section 14.    Plan Provisions Control. This Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the terms of the Plan, which are
incorporated herein by reference, shall control. By signing this Agreement, the
Option Holder acknowledges receipt of a copy of the Plan. The Option Holder
acknowledges that he or she may not and will not rely on any statement of
account or other communication or document issued in connection with the Plan
other than the Plan, this Agreement, and any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Agreement.


APPENDIX A TO STOCK OPTION AWARD AGREEMENT


NOTICE OF EXERCISE


Notice is hereby given pursuant to Section 4 of the General Terms and Conditions
of my Stock Option Award Agreement that I elect to purchase the number of Shares
set forth below at the Exercise Price set forth in my Stock Option Award
Agreement:


Stock Option Award Agreement dated: ____________


Number of shares being purchased: ____________


Total Exercise Price: $____________


This Notice of Exercise is accompanied by either (check one):


            certified check, money order, official bank check or personal check
made payable to the order of the Company in an amount equal to the Exercise
Price;


_____ Shares of the Company already in my possession with a Fair Market Value of
$        ;* or


            a properly executed notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the Exercise Price and applicable tax
withholding amounts (if any).


I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company's 2012 Stock Incentive Plan.




OPTION HOLDER




By:                                                      
Print Name:                 




*     If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchanged and the total new
option shares that I acquired.




DESIGNATION OF BENEFICIARY


General Information: Use this form to designate the Beneficiary(ies) who may
exercise Options outstanding to you at the time of your death.


 
 
 
 
 
Name of Person Making Designation:




                                                    
Social Security Number:




                                  
 
 
 
 
 
BENEFICIARY DESIGNATION:
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.
A. PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death (attach additional sheets as
necessary):
 
 
 
 
 
Name
Address
Relationship
Birth date
Share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total=100 percent
 
 
 
 
 
B. CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as
my contingent Beneficiary(ies) under the Plan to receive benefits only if all of
my primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Options:
 
 
 
 
 
Name
Address
Relationship
Birth date
Share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total = 100 percent
 
 


SIGN
HERE
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Provident New York
Bancorp prior to my death, and that it is subject to all of the terms and
conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Options.






                                                                
Your signature






                           
Date



------------------------------------------- Internal Use Only
------------------------------------------------


This Beneficiary Designation was received by the Corporate Secretary of
Provident New York Bancorp on the date indicated.












By                      
Authorized Signature Date       


Comments





